Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 04/18/2022. 

Terminal Disclaimer

The terminal disclaimer filed on 04/18/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowance

Claims (21-34) and (35-40) are allowable.


Reason for Allowance


The cited arts of record, by Hauser. US Patent Application Publication US 20110029858 Al
(hereinafter Hauser) in view of Shivakumar. US Patent Application Publication US 20150081611 Al (hereinafter Shivakumar) and further in view of Rauber et al. US Patent Application Publication US 20090076834 Al (hereinafter Rauber) and further in view of Vincent, III. US Patent Application Publication US 20120159300 Al (hereinafter Vincent) teach interactive content creation.
Claims (1-14) and (15-20) are allowable. Independent claims 1 and 15 are allowable because the cited arts of record, Hauser. US Patent Application Publication US 20110029858 Al
(hereinafter Hauser) in view of Shivakumar. US Patent Application Publication US 20150081611 Al (hereinafter Shivakumar) and further in view of Rauber et al. US Patent Application Publication US 20090076834 Al (hereinafter Rauber) and further in view of Vincent, III. US Patent Application Publication US 20120159300 Al (hereinafter Vincent) do not explicitly disclose, teach, or suggest the claimed limitations of:
Claim 21.

(b) receiving one or more parameters for personalizing the first document to generate a derivative document;
(c) selecting to display or hide at least the first modular item from the first document based at least in part on a value of the one or more parameters and the first set of rules or pull a second modular item from a second document based at least in part on the value of the one or more parameters and a second set of rules embedded with the second modular item, wherein the second document comprises a second set of modular items, and wherein the first document and the second document are master documents that one or more of the first set of modular items and one or more of the second set of modular items are embedded with rules; and
(d) generating the derivative document by assembling the second modular item with the first document or by displaying or hiding the at least first modular item from the first document, wherein the derivative document comprises a plurality of modular items that are not embedded with rules.

Claim 35.

(b) receiving an instruction for personalizing the first document;
(c) assembling a plurality of modular items to generate the derivative document of the first document, wherein the plurality of modular items comprise the at least one item displayed or hidden from the given document based on the first set of rules and the instruction or the plurality of modular items are pulled from the first document and the second document based at least in part on the first set of rules embedded with the at least one modular item of the first document, wherein the first document and the second document are master documents that one or more modular items of the second document are embedded with rules; and
(d) rendering the derivative document using a style associated with the first document and wherein the plurality of modular items of the derivative document are not embedded with rules.

(in combination with all other features in the claim).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144